





Exhibit 10.1


Avaya Inc.


December 20, 2017

Kevin J. Kennedy
Re:    Transition and Consulting Services Letter Agreement
Dear Kevin:
This letter agreement (this “Letter Agreement”) will confirm our understanding
regarding your transition services and consulting services arrangements with
Avaya Inc. (the “Company”).
As a condition to the Company’s entry into this Letter Agreement, you and the
Company hereby mutually agree that, effective as of the effective date of the
Company’s Chapter 11 Plan (the “Emergence Date”), (i) the Executive Employment
Agreement, dated November 26, 2008, by and among you, the Company and Sierra
Holdings Corp. (as amended, the “Employment Agreement”), and the Executive
Change in Control Agreement, dated May 13, 2016, by and between you and the
Company (the “CIC Agreement”), will each terminate, and (ii) you will cease
participation in the Avaya Inc. Involuntary Separation Plan for Senior Officers,
as amended, in each case, without payment of any amounts thereunder or any
obligations or liability with respect to the Company.
1.Transition. You acknowledge and agree that your employment as Chief Executive
Officer and President of the Company terminated effective October 1, 2017 (the
“Transition Date”). Effective as of the Transition Date, you are deemed to have
resigned, automatically and without the need for any further actions, from all
of your positions, offices and directorships with the Company and all of its
affiliates and subsidiaries, and you will execute any documentation necessary to
effectuate such resignation; provided that you will continue to provide the
Consulting Services (as defined below) as a consultant from and after `the
Emergence Date. You acknowledge and agree that your transition as provided for
herein on the Transition Date does not constitute (A) “good reason” to terminate
your employment under any of your arrangements with the Company or any of its
affiliates or subsidiaries (including, without limitation, the Employment
Agreement and the CIC Agreement) or (B) a termination of your employment
requiring repayment under that certain Retention Bonus Agreement, by and between
you and the Company, dated as of May 13, 2016. The Company acknowledges and
agrees that you as an employee have provided the transition services which
consisted of transitioning your duties and responsibilities to the Company’s
newly-appointed Chief Executive Officer (the “Successor CEO”) and providing
other services as determined by the Company’s Board of Directors (the “Board”)
and the Successor CEO or as otherwise reasonably requested by the Successor CEO
from time to time. Except as expressly provided in paragraph 3(c)




--------------------------------------------------------------------------------




of this Letter Agreement, the Emergence Date will be the termination date of
your employment for all purposes, and you acknowledge and agree that, after the
Emergence Date, you shall not (except as specifically set forth herein)
participate in or receive, any of the benefits, rights, privileges, interests or
perquisites that the Company or any of its subsidiaries or affiliates extends to
any of their respective employees, including relating to any employee benefit
plan, program, policy or arrangement (collectively, all of the foregoing,
“Benefits”). You hereby reject and release any and all right, claim or interest
to any Benefits following the Emergence Date.
2.    Post-Emergence Consulting Period.
(a)    During the period commencing on the Emergence Date and ending on the
second anniversary of the Emergence Date, subject to earlier termination as
provided for herein (such period, the “Post-Emergence Consulting Period”), you
will serve as a consultant to the Company. In this capacity, you will provide
the Successor CEO with consulting services as determined by the Successor CEO
and the Board or as otherwise reasonably requested by the Successor CEO from
time to time (the “Consulting Services”), including with respect to (i) Company
strategy and strategic alternatives, (ii) mergers and acquisitions, (iii)
matters related to the Company’s status as a publicly traded enterprise, (iv)
customer engagement, (v) technology, research, and development, (vi) board
structure and preparation, and (vii) such other matters as the Successor CEO may
reasonably request from time to time.
(b)    During the Post-Emergence Consulting Period, you shall be an independent
contractor of the Company. Nothing in this Letter Agreement is intended to, or
shall be deemed or construed to, create any partnership, agency, joint venture
or employment relationship between or among you, on the one hand, and the
Company or any of its subsidiaries or affiliates, on the other hand. The Company
shall not, with respect to the Consulting Services, exercise or have the power
to exercise such level of control over you as would indicate or establish that a
relationship of employer and employee exists between you and the Company.
Notwithstanding anything to the contrary in the foregoing, the Consulting
Services are subject to the approval of the Company and shall be subject to the
Company’s general right of supervision to secure the satisfactory performance
thereof. During the Post-Emergence Consulting Period, the Company agrees to
provide you with the administrative support requested to facilitate performing
the Consulting Services but shall not integrate you into operations.
(c)    You will comply with all applicable laws, rules, regulations, orders,
directives and requirements, including those governing the communications
industry and the collection, use, storage and disclosure of information during
the Post-Emergence Consulting Period. You represent that, through the
Post-Emergence Consulting Period, you will maintain appropriate controls and
procedures to ensure such compliance. During the Post-Emergence Consulting
Period, you do not have any right or authority, express or implied, to act on
behalf of, assume or create any obligation


2



--------------------------------------------------------------------------------




or responsibility, or otherwise bind the Company in any way. You shall not make
any contrary representation to any third party. Accordingly, during the
Post-Emergence Consulting Period, you may not enter into any agreements on
behalf of or purport to bind the Company or any of its subsidiaries or
affiliates, or represent to any person or entity that you have the power to
create any obligation, express or implied, on behalf of the Company or any of
its subsidiaries or affiliates.
3.    Payments and Benefits. Subject to your performance of the obligations
herein, including, without limitation, the services set forth in paragraph 2
above, and your execution, delivery and non-revocation of (i) the Release
attached hereto as Exhibit A, to be executed following the Emergence Date, but
in no event later than the thirtieth (30th) day following the Emergence Date,
and (ii) the Release attached hereto as Exhibit B, to be executed within thirty
(30) days of the end of the Post-Emergence Consulting Period, in full settlement
of any compensation or benefits to which you otherwise could claim to be
entitled, and in exchange for the mutual promises, covenants, releases, and
waivers set forth in this Letter Agreement, the Company will provide you with
the following payments and benefits:
(a)    Compensation through and including the Emergence Date. The Company agrees
and acknowledges that you provided the transition services and that you are
entitled to receive your base salary (as in effect on the Transition Date)
through and including the Emergence Date and participate in the Company’s Key
Employee Incentive Plan (“KEIP”), as in effect on the day immediately preceding
the Transition Date, in accordance with the terms and conditions of the KEIP.
(b)    Fees for the Post-Emergence Consulting Period.
(i)
Commencing on the day immediately following the Emergence Date, so long as you
continue to provide services hereunder, you will be paid $1,900,000 per year in
cash (the “Annual Consulting Fee”), payable monthly in advance commencing not
later than three (3) business days from the date hereof and pro-rated for any
partial months of service. Additionally, during the Post-Emergence Consulting
Period, so long as you continue to provide services hereunder, you will be
eligible to receive an annual cash consulting completion fee (the “Annual
Consulting Completion Fee”) in an amount not to exceed a maximum of $2,475,000
per year (the “Target Annual Consulting Completion Fee”), based on achievement
of performance goals for you that are reasonably within your control as
established by the Successor CEO in consultation with you and the Compensation
Committee of the Board in good faith; provided that, in any event, your actual
Annual Consulting Completion Fee will not be less than $1,900,000 for either
12-month period during the Post-Emergence Consulting Period. Each Annual
Consulting Completion



3



--------------------------------------------------------------------------------




Fee, if earned, will be paid to you within thirty (30) days of the end of the
12-month performance period with respect to which such Annual Consulting
Completion Fee relates. For the avoidance of doubt, you will not be entitled to
any fees, including, without limitation, any Annual Consulting Fees and Annual
Consulting Completion Fees, for the period following termination of the
Consulting Services, except as earned prior to the termination date and as set
forth in paragraph 3(b)(ii).
(ii)
If the Company terminates the Consulting Services prior to the second
anniversary of the Emergence Date for any reason other than a “Disqualifying
Reason” (as defined below) then, still subject to your execution, delivery and
non-revocation of the Release attached hereto as Exhibit B within thirty (30)
days of the termination date, you will receive an amount equal to (A) the Annual
Consulting Fees and the Target Annual Consulting Completion Fees payable for the
entire Post-Emergence Consulting Period, reduced by (B) the Annual Consulting
Fees and the Annual Consulting Completion Fees actually paid to you from the
Emergence Date through the termination date (the “Early Termination Fee”). The
Early Termination Fee will be paid in cash on the fifth day following the date
on which the Release becomes effective and non-revocable (such date, the
“Release Effective Date”), provided that if the Release consideration period
spans two calendar years, and the Release Effective Date occurs in the first
calendar year, the Early Termination Fee will be paid in the first payroll
period of the second calendar year. For the avoidance of doubt, you will not be
entitled to any fees, including, without limitation, any Annual Consulting Fees
and Annual Consulting Completion Fees, for the period following termination of
the Consulting Services, except as earned prior to the termination date and as
set forth in this paragraph 3(b)(ii).

(iii)
“Disqualifying Reason” means any of your (A) failure to perform the Consulting
Services that continues for more than ten (10) days following the Company’s
written notice of such failure, (B) fraud or intentional misconduct in the
performance of the Consulting Services, (C) material breach of any material
Company policy, or (D) material breach of any of the restrictive covenants set
forth in Appendix I attached hereto.

(c)    Health Benefits. Until the Emergence Date, you will continue to be
eligible to participate in the Company’s health benefit plans, as in effect from
time to time. Thereafter, until the date that is thirty (30)-months following
the Emergence Date (the “Benefits Reimbursement Cessation Date”), the Company
will assist you with your health benefits expenses on the terms and


4



--------------------------------------------------------------------------------




conditions set forth herein. Subject to your timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company will reimburse you for your actually incurred
COBRA premiums for as long as you remain eligible for such COBRA coverage. From
the date on which you cease to be eligible for COBRA coverage until the Benefits
Reimbursement Cessation Date, the Company will reimburse you for your costs
actually incurred in purchasing health insurance that is equivalent to (and no
more or less favorable than) your existing medical coverage provided by the
Company (or if such medical coverage is unavailable, for the cost of your
necessary out-of-pocket medical expenses). The Company may modify the terms of
this paragraph 3(c) to the extent reasonably necessary to avoid the imposition
of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable). Notwithstanding the foregoing, in
the event that you obtain other employment that offers group health benefits,
the benefits and reimbursements provided hereunder will immediately cease.


4.    Release of Bankruptcy Claims. Effective as of the Emergence Date, (a) the
Company, both in its capacity as Debtor-in-Possession and as the Reorganized
Debtor, does hereby release you and all of your heirs, agents, attorneys,
insurers, representatives, and affiliates (each as an intended third party
beneficiary) from any and all claims arising as a result of the filing of the
bankruptcy case, including, but not limited to, any causes of action arising
under Chapter 5 of the Bankruptcy Code, and (b) you hereby release the Company
and its subsidiaries and affiliates and all present, former and future managers,
directors, officers, employees, successors and assigns of the Company and its
subsidiaries and affiliates and direct or indirect owners from any and all
claims arising from or related to the Company existing as of the Emergence Date,
including any claims arising out of or resulting from the commencement of the
Company’s bankruptcy case.
5.    No Other Compensation or Benefits. You acknowledge and agree that, except
as expressly provided for in this Letter Agreement, or as otherwise required by
applicable law, you will not receive any additional compensation, severance or
other benefits of any kind following the Emergence Date.
6.    Restrictive Covenants; Survival. You hereby agree to be bound by and
subject to the restrictive covenants set forth in Appendix I hereto effective as
of the Emergence Date. The obligations contained in Appendix I shall survive the
termination or expiration of the transition services, the Consulting Services
and your engagement with the Company and shall be fully enforceable thereafter
pursuant to the terms therein.


5



--------------------------------------------------------------------------------




7.    Return of Company Property. On or as soon as reasonably practicable
following the termination of the Consulting Services (or at any time prior
thereto at the Company’s request), you will return all property belonging to the
Company or any of its subsidiaries or its affiliates (including, but not limited
to, any Company-provided laptops, computers, cell phones, wireless electronic
mail devices or other equipment, or documents and property belonging to the
Company).
8.    Legal Fees. The Company will pay directly (or reimburse you for) the
reasonable and properly documented legal fees and related expenses for your
counsel incurred in connection with the negotiation and implementation of that
certain “Summary of Terms for Advisory Services Agreement” (the “Term Sheet”)
and this Letter Agreement, and to be supported by an invoice or bill as such is
otherwise normally issued by your attorney, which may be summarized or redacted
to preserve attorney-client privilege. Any costs and expenses paid or reimbursed
hereunder will be paid within fifteen days (15) days after the Company’s receipt
of your written request for payment or reimbursement; provided that in no event
will any such amount be paid later than the end of the calendar year next
following the calendar year in which the legal services (and related expenses)
were provided.
9.    Governing Law. This Letter Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, will be governed by
and construed in accordance with the laws of the State of California (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply) and any dispute in relation to this Letter Agreement will
be subject to the exclusive jurisdiction of the California State courts. You and
the Company irrevocably waive any objections which you or it may have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Letter Agreement or your engagement by, or provision of services to, any
Company affiliate in any court in the State of California, and will further
irrevocably waive any claim that any such suit, action or proceeding brought in
any such court has been brought in any inconvenient forum. You and the Company
will waive any right you or it may have to trial by jury in respect of any
litigation based on, arising out of, under or in connection with this Letter
Agreement or your engagement by, or provision of services to, the Company or any
of its subsidiaries or affiliates.
10.    Tax Matters. The Company may withhold from any and all amounts payable
under this Letter Agreement such federal, state, local or foreign taxes as may
be required to be withheld pursuant to any applicable law or regulation;
provided that, with respect to all fees earned during the Post-Emergence
Consulting Period, the Company will not withhold or deduct any amount in respect
of taxes, income taxes, employment taxes or withholdings of any nature, and
instead, you will be solely responsible for paying all foreign, federal, state,
and local taxes, including income taxes, business taxes, estimated taxes,
self-employment taxes, and any other taxes, fees, additions to tax, interest, or
penalties (collectively, all of the foregoing, “Taxes”) which may be assessed,
imposed, or incurred as a result of or relating to this Letter Agreement or any
amounts received by


6



--------------------------------------------------------------------------------




you from the Company or any of its subsidiaries or affiliates during the
Post-Emergence Consulting Period. You shall indemnify and hold harmless the
Company and its subsidiaries and affiliates from and against any and all Taxes
or other liabilities (including, without limitation, accountants’ and attorneys’
fees, costs and expenses) which may be assessed, imposed or incurred as a result
of or relating to any amounts received by you from the Company with respect to
the Post-Emergence Consulting Period. In the event the Company or any of its
subsidiaries or affiliates is required to make any payments which are your
obligations under this Letter Agreement, including to the Internal Revenue
Service or any other taxing authority in respect of any Taxes, you shall, upon
receipt of written notice from the Company, remit to the Company an amount equal
to such payments, within ten business days from such notice.
11.    Entire Agreement. Except as otherwise expressly provided for herein, this
Letter Agreement (including Exhibits A and B and Appendix I attached hereto)
constitutes the entire agreement between you and the Company with respect to the
subject matter hereof and supersedes any and all prior agreements or
understandings between you and the Company with respect to the subject matter
hereof, whether written or oral (including, without limitation, the Term Sheet,
the Employment Agreement and the CIC Agreement). This Letter Agreement will bind
the heirs, personal representatives, successors and assigns of you and the
Company and inure to the benefit of you, the Company, and your and its
respective heirs, successors and assigns, provided that neither you nor the
Company may assign rights or obligations hereunder without the express written
consent of the other, except that the Company may assign its rights and
obligations hereunder to a successor in interest to all or substantially all of
the Company’s business, whether by way of merger, acquisition, consolidation or
otherwise. This Letter Agreement may be amended or modified only by a written
instrument executed by you and the Company. You agree to execute and deliver
such additional documents as reasonably requested by the Company to evidence any
of your covenants hereunder.


7



--------------------------------------------------------------------------------






12.    Dispute Resolution; Injunctive Relief.
(a)
Dispute Resolution. Any dispute or controversy arising under or in connection
with this Letter Agreement or your engagement with the Company shall be settled
exclusively by arbitration administered by JAMS, conducted before a single
arbitrator, who shall be a current or former partner at an Am Law 100 firm;
shall take place in San Francisco, California; and shall be conducted in
accordance with the JAMS Comprehensive Arbitration Rules and Procedures then in
effect, as modified herein. The decision of the arbitrator shall be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The parties acknowledge and agree that
the party that substantially prevails in such arbitration shall be awarded, and
the losing party shall be required to pay, (i) the legal fees and expenses of
the party that prevails, and (ii) the arbitration costs. All aspects of the
arbitration shall be considered confidential and shall not be disseminated by
any party with the exception of the ability and opportunity to prosecute its
claim or assert its defense to any such claim or as otherwise may be required by
applicable law.

(b)
Injunctive Relief. Notwithstanding the provisions of paragraph 12(a) above, you
acknowledge that any actual or threatened breach of Appendix I will cause
irreparable injury to the Company or any of its subsidiaries or affiliates or
any of its or their respective operations, clients, shareholders, officers,
directors or employees (each, a “Company Party”). Accordingly, in addition to
any other relief available to the Company Parties, and in addition to the right
to pursue arbitration under paragraph 12(a) above, the Company shall be entitled
to seek and obtain, from a court of competent jurisdiction, emergency injunctive
relief, including a temporary restraining order and/or preliminary injunction
(without posting a bond), in connection with such actual or threatened breach.
Such relief shall be in addition to any and all other remedies, including the
recovery of monetary damages, attorneys’ fees and costs, available to the
Company Parties against you for such breaches or threatened breaches. Upon the
issuance (or denial) of an injunction, the underlying merits of any dispute will
be resolved in accordance with the arbitration provisions of paragraph 12(a) of
this Letter Agreement. You acknowledge that Appendix I is necessary for the
protection of the Company Parties’ legitimate business interests and are
reasonable in nature.

13.    Section 409A. Notwithstanding anything herein to the contrary, this
Letter Agreement is intended to be interpreted and applied so that the payment
of the benefits set forth


8



--------------------------------------------------------------------------------




herein either shall either be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or shall comply with
the requirements of such provision. In no event may you, directly or indirectly,
designate the calendar year of any payment to be made under this Letter
Agreement or otherwise which constitutes a “deferral of compensation” within the
meaning of Code Section 409A. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A. To the extent that any reimbursements
pursuant to this Letter Agreement or otherwise are taxable to you, any
reimbursement payment due to you shall be paid to you on or before the last day
of your taxable year following the taxable year in which the related expense was
incurred; provided, that, you have provided the Company written documentation of
such expenses in a timely fashion and such expenses otherwise satisfy the
Company’s expense reimbursement policies. Reimbursements pursuant to this Letter
Agreement or otherwise are not subject to liquidation or exchange for another
benefit and the amount of such reimbursements that you receive in one taxable
year shall not affect the amount of such reimbursements that you receive in any
other taxable year. Notwithstanding any of the foregoing to the contrary, the
Company and its respective officers, directors, employees, and agents make no
guarantee that the terms of this Letter Agreement as written comply with, or are
exempt from, the provisions of Code Section 409A, and none of the foregoing
shall have any liability for the failure of the terms of this Agreement as
written to comply with, or be exempt from, the provisions of Code Section 409A.
14.    Counterparts & Signatures. This Letter Agreement may be executed in
counterparts, each of which will be deemed an original, and together any
counterparts will constitute one and the same instrument. Additionally, the
parties agree that electronic reproductions of signatures (i.e., scanned PDF
versions of original signatures, facsimile transmissions, and the like) will be
treated as original signatures for purposes of execution of this Letter
Agreement.








[Remainder of page intentionally left blank. Signature page follows.]




9



--------------------------------------------------------------------------------






If this Letter Agreement accurately reflects your understanding as to the terms
and conditions of your transition and consulting services arrangements with the
Company, please sign one copy of this Letter Agreement in the space provided
below and return the same for the Company’s records.


Very truly yours,
AVAYA INC.
By:    /s/ Elizabeth McCarthy
Name:    Elizabeth McCarthy
Title:    VP Law
EXECUTIVE ACKNOWLEDGMENT
The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my transition and consulting services arrangements
with the Company, and I hereby confirm my agreement to the same.
Dated: 1/12, 2018
/s/ Kevin J. Kennedy
Kevin J. Kennedy



























    






Letter Agreement Signature Page

--------------------------------------------------------------------------------






SIGN AND RETURN AFTER EMPLOYMENT SEPARATION DATE


EXHIBIT A


RELEASE
I, Kevin J. Kennedy (“Employee”), in consideration of and subject to the
performance by Avaya Inc. (together with its subsidiaries, the “Company”) of its
obligations under the Transition and Consulting Services Letter Agreement, dated
as of December 20, 2017 (the “Letter Agreement”), do hereby agree as follows,
and terms used herein but not otherwise defined shall have the meanings given to
them in the Letter Agreement (the “Release”):
1.
Release. Employee, for himself and his heirs, executors, administrators,
successors and assigns (hereinafter collectively referred to as the
“Releasors”), hereby fully releases and discharges the Company and its parents,
subsidiaries, affiliates, insurers, successors and assigns, and their respective
officers, directors, employees, related parties and agents (all such persons,
firms, corporations and entities being deemed beneficiaries hereof and are
referred to herein as the “Related Parties”), from any and all actions, causes
of action, claims, obligations, costs, losses, liabilities, damages and demands
of whatsoever character, whether or not known, suspected or claimed, which the
Releasors have, from the beginning of time through the date on which Employee
signs this Release, including, but not limited to, (a) any and all claims or
rights arising out of, or which might be considered to arise out of or to be
connected in any way with, Employee’s relationship with the Company and its
past, current and future parents, subsidiaries and affiliates (collectively, the
“Company Entities”) or the termination of Employee’s relationship with the
Company Entities; (b) any claims under any contracts, agreements or
understandings Employee may have with any of the Related Parties, written or
oral, at any time prior to the date hereof (including, but not limited to, under
the Employment Agreement and/or the CIC Agreement); (c) with respect to any
claims (including proofs of claims) asserted against the Company or any of its
affiliated debtors in possession in their pending Chapter 11 cases; and (d) any
claims or causes of action arising under any federal, state or local law, rule
or ordinance, tort, express or implied contract, public policy, or any other
obligation, including, without limitation, any claims arising under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act
of 1991, the Americans With Disabilities Act, the Family and Medical Leave Act,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Fair Labor Standards Act, the Employee Retirement Income Security Act
of 1974, the Vietnam Era Veterans Readjustment Act of 1974, the Immigration
Reform and Control Act of 1974, the Labor Management Relations Act, the National
Labor Relations Act, the Occupational Safety and Health Act, the Rehabilitation
Act of 1973, the Uniformed Services Employment and Reemployment Rights Act, the
Worker Adjustment and Retraining



1



--------------------------------------------------------------------------------





Notification Act, the Sarbanes-Oxley Act of 2002, and the Code, all as amended,
and/or any other federal, state or local labor laws, wage and hour and wage
payment laws, employee relations and/or fair employment practices laws, any
public policy, any claim for misrepresentation, defamation or invasion of
privacy, any claim for compensation, wages, commissions, bonuses, royalties,
equity-based awards, deferred compensation, other monetary or equitable relief,
vacation, personal or sick time, other fringe benefits, attorneys’ fees, or any
tangible or intangible property of Employee’s that remains with the Company, and
any other applicable laws, regulations and rules, whether arising under any
contract (express or implied), agreement, statute, regulation, ordinance, common
law, public policy or any other source. Employee specifically intends this
Release to be the broadest possible release permitted under law. Notwithstanding
the foregoing, Employee shall not be deemed to have released (i) any obligations
undertaken within the Letter Agreement, this Release or any future claims
Employee may have arising from or related to a breach of the Letter Agreement or
this Release; (ii) any claims to indemnification to which Employee may be
entitled under the Company’s certificate of incorporation, bylaws,
indemnification agreements, directors and officers insurance policies, or
applicable law with respect to the period of Employee’s employment; (iii) any
claims or rights which cannot be waived by law, including Employee’s right to
workers compensation; (iv) any vested and non-forfeitable benefits under any
employee benefit plans; and (v) claims related to facts concealed by the
Company.
2.
Covenant Not to Sue. Employee represents and warrants that Employee has not
filed or caused to be filed any lawsuit, complaint or charge against any of the
Related Parties in any court, any municipal, state or federal agency or any
other tribunal. Employee agrees that Employee will not, to the fullest extent
permitted by law, sue or file a complaint, grievance or demand for arbitration
pursuing any claim released under this Release; cause or assist any person or
entity to sue or file a complaint, grievance or demand for arbitration against
any of the Related Parties for any claim released hereunder; or accept any
monetary or other recovery in connection with any complaint, grievance or demand
for arbitration brought by any other person or entity. For the avoidance of
doubt, Employee is not waiving or releasing Employee’s right to file a charge
with, or participate in an investigation by, the Equal Employment Opportunity
Commission (“EEOC”) or any other government agency or participating in any EEOC
or other agency investigation; Employee is, however, waiving Employee’s right to
recover any monetary relief or other damages from any of the Related Parties in
connection with such a charge or investigation, whether such charge is filed by
Employee or someone else. Employee further represents and warrants that Employee
has not assigned or conveyed to any other person or entity any part of or
interest in the consideration paid by the Company under this Release or in any
of the claims released in Paragraph 1 of this Release. The Released Parties are
intended to be third-party beneficiaries



2



--------------------------------------------------------------------------------





of this Release, and this Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder.
3.
Company Release. The Company hereby releases Employee and all of Employee’s
heirs, agents, attorneys, insurers, representatives, and affiliates (each as an
intended third party beneficiary) (collectively, the “Employee Released
Parties”) from any and all claims from the beginning of time through the date
upon which the Company signs this Release, including claims (a) arising from or
in any way relating to Employee’s employment and/or service with the Company
and/or Employee’s separation or termination from such employment and/or service;
(b) arising from or in any way related to any agreement with any Released
Parties; (c) arising from or in any way related to any awards, policies, plans,
programs or practices of any Released Parties that may apply to Employee or in
which Employee may participate; and/or (d) compensation and/or benefits that
Employee has received from the Company prior to the date hereof and/or will
receive pursuant to paragraph 3 of the Letter Agreement; provided that the
foregoing release does not affect or waive any claims of the Company related to
the Letter Agreement, this Release or any future release of such claims; and
provided, further, that the following claims are not released under this
Release: (x) claims related to facts concealed by Employee; or (y) claims
related to any acts or omissions outside the scope of employment..

4.
Consideration. Employee acknowledges that Employee would not be entitled to the
consideration (or any portion thereof) but for the terms of the Letter Agreement
and this Release. Employee acknowledges and agrees that the consideration
provided to Employee pursuant to the Letter Agreement and this Release: (a) is
in full discharge of any and all liabilities and obligations of the Company to
Employee, monetarily or otherwise, with respect to Employee’s employment; and
(b) exceeds any payment, benefit or other thing of value to which Employee might
otherwise be entitled. Employee acknowledges and agrees that he is solely and
entirely responsible for the payment and discharge of all federal, state and
local taxes, if any, that Employee owes under any federal, state and/or local
laws as a result of the payments and other consideration provided pursuant to
the Letter Agreement and this Release.

5.
California Waiver. The claims released herein by the parties include all such
claims, whether known or unknown. Therefore, the parties waive the effect of
California Civil Code Section 1542 and any other analogous provision of
applicable law of any jurisdiction. Section 1542 states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF


3



--------------------------------------------------------------------------------





KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


6.
Representation. No promise or inducement has been made to Employee other than
those set forth in this Release and the Letter Agreement. This Release is
executed by Employee without reliance on any promises or representations by the
Company or any of its agents that is not included herein or in the Letter
Agreement. Employee states that that he is fully competent to manage his
business affairs and understands that he is waiving legal rights, whether
presently known or hereafter discovered, by signing this Release. Employee
hereby acknowledges that he has carefully read this Release and has had the
opportunity to thoroughly discuss the terms of this Release with legal counsel
of his choosing. Employee hereby acknowledges that he fully understands the
terms, conditions and significance of this Release and its final and binding
effect and that he affixes his signature hereto voluntarily, knowingly, of his
own free will, and with the intent to be bound hereby. Employee represents and
warrants that he has not assigned any of the claims waived hereunder to any
other person or entity.



7.
Waiver. Employee understands that this Release includes a release covering all
legal rights or claims under the Age Discrimination in Employment Act of 1967
(“ADEA”) (29 U.S.C. § 626, as amended), and all other federal, state, and local
laws regarding age discrimination, whether those claims are presently known to
Employee or hereafter discovered. Employee is not waiving or releasing any right
or claim which Employee may have under the ADEA which arises after Employee
signs this Release. To the extent the Company has a right to recoupment of any
amounts paid to Employee under this Release, that right to recoupment shall not
apply and the Company will not seek recoupment in the event Employee breaches
the waiver and release of age discrimination claims by bringing any complaint,
claim, charge or challenge under the ADEA. Employee acknowledges that he is
entitled to consider the terms of this Release for twenty-one (21) days before
signing it. Employee further understands that this Release shall be null and
void if he fails to execute it prior to expiration of the twenty-one (21) day
period. To execute this Release, Employee must sign and date this Release below
and return a complete copy thereof to the Company c/o Elizabeth McCarthy, 4655
Great America Parkway, Santa Clara, CA 95054. Should Employee execute this
Release within the twenty-one (21) day period, Employee understands that he may
revoke this Release within seven (7) days of the day on which he signs it (the
“Revocation Period”). Employee may revoke his acceptance by notifying the
Company, c/o Elizabeth McCarthy, at the above contact information, in writing,
within seven (7) calendar days after he executes this Release, by hand delivery,
email, fax or overnight courier, at the address noted above. If Employee revokes
this Release prior to the expiration of the Revocation Period, this Release and
the promises contained herein (including, but not limited to, the



4



--------------------------------------------------------------------------------





Company’s obligations hereunder) automatically shall be null and void. If
Employee does not revoke this Release within seven (7) days of signing it, this
Release shall become fully binding, effective and enforceable on the eighth
(8th) calendar day after the day Employee executes it.


8.
No Admission. Employee agree that neither this Release, nor the furnishing of
the consideration for this Release, shall be deemed or construed at any time to
be an admission by the Company, any Released Party or Employee of any improper
or unlawful conduct.



9.
Breach. Should either party materially breach this Release, then:



a.
The non-breaching party shall have no further obligations to the breaching party
under this Release (including, but not limited to, any obligation to make any
further payments);



b.
The non-breaching party shall be entitled to recoup the amount of the payment(s)
received pursuant to the Letter Agreement (if any), plus the reasonable
attorneys’ fees and costs incurred in recouping such amounts;



c.
The non-breaching party shall have all rights and remedies available to it under
this Release, the Letter Agreement and any applicable law; and



d.
All of the parties’ promises, covenants, representations and warranties under
Appendix I shall remain in full force and effect.



10.
Survival.    Employee hereby acknowledges that the Letter Agreement shall
survive Employee’s execution of this Release.



/s/ Kevin J. Kennedy
    DATED:    1/12/2018

KEVIN J. KENNEDY








/s/ Elizabeth McCarthy            DATED:    1/12/18
Elizabeth McCarthy, Vice President,
on behalf of AVAYA INC.




5



--------------------------------------------------------------------------------







SIGN AND RETURN AFTER TERMINATION OF CONSULTING SERVICES


EXHIBIT B


RELEASE
I, Kevin J. Kennedy (“Consultant”), in consideration of and subject to the
performance by Avaya Inc. (together with its subsidiaries, the “Company”) of its
obligations under the Transition and Consulting Services Letter Agreement, dated
as of December 20, 2017 (the “Letter Agreement”), do hereby agree as follows,
and terms used herein but not otherwise defined shall have the meanings given to
them in the Letter Agreement (the “Release”):
1.
Release. Consultant, for himself and his heirs, executors, administrators,
successors and assigns (hereinafter collectively referred to as the
“Releasors”), hereby fully releases and discharges the Company, its parents,
subsidiaries, affiliates, insurers, successors and assigns, and their respective
officers, directors, employees, related parties and agents (all such persons,
firms, corporations and entities being deemed beneficiaries hereof and are
referred to herein as the “Related Parties”), from any and all actions, causes
of action, claims, obligations, costs, losses, liabilities, damages and demands
of whatsoever character, whether or not known, suspected or claimed, which the
Releasors have, from the beginning of time through the date on which Consultant
signs this Release, including, but not limited to, (a) any and all claims or
rights arising out of, or which might be considered to arise out of or to be
connected in any way with, Consultant’s relationship with the Company and its
past, current and future parents, subsidiaries and affiliates (collectively, the
“Company Entities”) or the termination of Consultant’s relationship with the
Company Entities; (b) any claims under any contracts, agreements or
understandings Consultant may have with any of the Related Parties, written or
oral, at any time prior to the date hereof (including, but not limited to, under
the Employment Agreement and/or the CIC Agreement); (c) with respect to any
claims (including proofs of claims) asserted against the Company or any of its
affiliated debtors in possession in their pending Chapter 11 cases; and (d) any
claims or causes of action arising under any federal, state or local law, rule
or ordinance, tort, express or implied contract, public policy or any other
obligation, or any tangible or intangible property of Consultant’s that remains
with the Company, and any other applicable laws, regulations and rules, whether
arising under any contract (express or implied), agreement, statute, regulation,
ordinance, common law, public policy or any other source. Consultant
specifically intends this Release to be the broadest possible release permitted
under law. Notwithstanding the foregoing, Consultant shall not be deemed to have
released (i) any obligations undertaken within the Letter Agreement, this
Release or any future claims Consultant may have arising from or related to a
breach of the Letter Agreement or this Release; (ii) any claims to



6



--------------------------------------------------------------------------------





indemnification to which Consultant may be entitled under the Company’s
certificate of incorporation, bylaws, indemnification agreements, directors and
officers insurance policies, or applicable law with respect to the period prior
to the Post-Emergence Consulting Period; (iii) any claims or rights which cannot
be waived by law; (iv) any vested and non-forfeitable benefits under any
employee benefit plan; and (v) claims related to facts concealed by the Company.
2.
Covenant Not to Sue. Consultant represents and warrants that Consultant has not
filed or caused to be filed any lawsuit, complaint or charge against any of the
Related Parties in any court, any municipal, state or federal agency or any
other tribunal. Consultant agrees that Consultant will not, to the fullest
extent permitted by law, sue or file a complaint, grievance or demand for
arbitration pursuing any claim released under this Release; cause or assist any
person or entity to sue or file a complaint, grievance or demand for arbitration
against any of the Related Parties for any claim released hereunder; or accept
any monetary or other recovery in connection with any complaint, grievance or
demand for arbitration brought by any other person or entity. For the avoidance
of doubt, Consultant is not waiving or releasing Consultant’s right to file a
charge with, or participate in an investigation any government agency or
participating in any government agency investigation; Consultant is, however,
waiving Consultant’s right to recover any monetary relief or other damages from
any of the Related Parties in connection with such a charge or investigation,
whether such charge is filed by Consultant or someone else. Consultant further
represents and warrants that Consultant has not assigned or conveyed to any
other person or entity any part of or interest in the consideration paid by the
Company under this Release or in any of the claims released in Paragraph 1 of
this Release. The Released Parties are intended to be third-party beneficiaries
of this Release, and this Release may be enforced by each of them in accordance
with the terms hereof in respect of the rights granted to such Released Parties
hereunder.

3.
Company Release. The Company hereby releases Consultant and all of Consultant’s
heirs, agents, attorneys, insurers, representatives and affiliates (each as an
intended third party beneficiary) (collectively, the “Consultant Released
Parties”) from any and all claims from the beginning of time through the date
upon which the Company signs this Release, including claims (a) arising from or
in any way relating to Consultant’s engagement with the Company and/or
Consultant’s separation or termination from such employment and/or service; (b)
arising from or in any way related to any agreement with any Released Parties;
(c) arising from or in any way related to any awards, policies, plans, programs
or practices of any Released Parties that may apply to Consultant or in which
Consultant may participate; and/or (d) compensation and/or benefits that
Consultant have received from the Company prior to the date hereof and/or will
receive pursuant to paragraph 3 of the Letter Agreement; provided that the
foregoing release does not affect or waive any claims of the Company related to
the Letter Agreement, this Release or any future release of such claims; and



7



--------------------------------------------------------------------------------





provided, further, that the following claims are not released under this
Release: (x) claims related to facts concealed by Consultant; or (y) claims
related to acts or omissions outside the scope of the Consulting Services.
4.
Consideration. Consultant acknowledges that Consultant would not be entitled to
the consideration (or any portion thereof) but for the terms of the Letter
Agreement and this Release. Consultant acknowledges and agrees that the
consideration provided to Consultant pursuant to the Letter Agreement and this
Release: (a) is in full discharge of any and all liabilities and obligations of
the Company to Consultant, monetarily or otherwise, with respect to Consultant’s
engagement; and (b) exceeds any payment, benefit or other thing of value to
which Consultant might otherwise be entitled. Consultant acknowledges and agrees
that he is solely and entirely responsible for the payment and discharge of all
federal, state and local taxes, if any, that Consultant owes under any federal,
state and/or local laws as a result of the payments and other consideration
provided pursuant to the Letter Agreement and this Release.

5.
California Waiver. The claims released herein by the parties include all such
claims, whether known or unknown. Therefore, the parties waive the effect of
California Civil Code Section 1542 and any other analogous provision of
applicable law of any jurisdiction. Section 1542 states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


6.
Representation. No promise or inducement has been made to Consultant other than
those set forth in this Release and the Letter Agreement. This Release is
executed by Consultant without reliance on any promises or representations by
the Company or any of its agents that is not included herein or in the Letter
Agreement. Consultant states that that he is fully competent to manage his
business affairs and understands that he is waiving legal rights, whether
presently known or hereafter discovered, by signing this Release. Consultant
hereby acknowledges that he has carefully read this Release and has had the
opportunity to thoroughly discuss the terms of this Release with legal counsel
of his choosing. Consultant hereby acknowledges that he fully understands the
terms, conditions and significance of this Release and its final and binding
effect and that he affixes his signature hereto voluntarily, knowingly, of his
own free will, and with the intent to be bound hereby. Consultant represents and
warrants that he has not assigned any of the claims waived hereunder to any
other person or entity.



8



--------------------------------------------------------------------------------







7.
Effective Date. Consultant acknowledges that he is entitled to consider the
terms of this Release for twenty-one (21) days before signing it. Consultant
further understands that this Release shall be null and void if he fails to
execute it prior to expiration of the twenty-one (21) day period. To execute
this Release, Consultant must sign and date this Release below and return a
complete copy thereof to the Company c/o Elizabeth McCarthy, 4655 Great America
Parkway, Santa Clara, CA 95054. Should Consultant execute this Release within
the twenty-one (21) day period, Consultant understands that he may revoke this
Release within seven (7) days of the day on which he signs it (the “Revocation
Period”). Consultant may revoke his acceptance by notifying the Company, c/o
Elizabeth McCarthy, at the above contact information, in writing, within seven
(7) calendar days after he executes this Release, by hand delivery, email, fax
or overnight courier, at the address noted above. If Consultant revokes this
Release prior to the expiration of the Revocation Period, this Release and the
promises contained herein (including, but not limited to, the Company’s
obligations hereunder) automatically shall be null and void. If Consultant does
not revoke this Release within seven (7) days of signing it, this Release shall
become fully binding, effective and enforceable on the eighth (8th) calendar day
after the day Consultant executes it.



8.
No admission.     Consultant agree that neither this Release, nor the furnishing
of the consideration for this Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or Consultant of any
improper or unlawful conduct



9.
Breach. Should either party materially breach this Release, then:

a.
The non-breaching party shall have no further obligations to the breaching party
under this Release (including, but not limited to, any obligation to make any
further payments);



b.
The non-breaching party shall be entitled to recoup the amount of the payment(s)
received pursuant to the Letter Agreement (if any), plus the reasonable
attorneys’ fees and costs incurred in recouping such amounts;



c.
The non-breaching party shall have all rights and remedies available to it under
this Release, the Letter Agreement and any applicable law; and



d.
All of the parties’ promises, covenants, representations and warranties under
Appendix I shall remain in full force and effect.



10.
Survival. Consultant hereby acknowledges that the Letter Agreement shall survive
Consultant’s execution of this Release.



9



--------------------------------------------------------------------------------







DATED:                
KEVIN J. KENNEDY








DATED:                
Elizabeth McCarthy, Vice President,
on behalf of AVAYA INC.




10



--------------------------------------------------------------------------------







Appendix I
RESTRICTIVE COVENANTS
Kevin J. Kennedy


1.    Non-Competition. The following covenant shall cover your activities in
every part of the Territory (as defined below). From the date of the Letter
Agreement until the second anniversary of the Emergence Date (the “Restricted
Period”), you will not, directly or indirectly, (a) whether paid or not, serve
as a partner, principal, licensor, licensee, employee, consultant, officer,
director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor or otherwise for, (b) own, purchase, organize or take
preparatory steps for the organization of, or (c) build, design, finance,
acquire, lease, operate, manage, control, invest in, work or consult for or
otherwise join, participate in or affiliate yourself with, any business whose
business, product(s) or operations are in direct competition with the Company
Group’s business.


“Territory” means all states of the United States of America from which any
member of the Company Group derived revenue or in which any member of the
Company Group conducted business at any time during the two-year period prior to
the date of termination of your relationship with the Company Group. The
foregoing shall not prevent: (i) your passive ownership of no more than two
percent (2%) of the equity securities of any publicly traded company; (ii) your
ownership of no more than ten percent (10%) of the equity securities of a
privately traded company; or (ii) your provision of services to a division or
subsidiary of a multi-division entity or holding company, so long as (A) no
division or subsidiary to which you provide services is in any way competitive
with or similar to any business of the Company Group, and (B) you are not
involved in, and do not otherwise engage in competition on behalf of, the
multi-division entity or any competing division or subsidiary thereof.
2.    Non-Solicitation of Customers. During the Restricted Period, you will not,
directly or indirectly, contact or cause to be contacted, or engage in any form
of oral, verbal, written, recorded, transcribed or electronic communication
with, any customer of the Company Group for the purpose of conducting business
that is competitive with or similar to that of the Company Group or for the
purpose of disadvantaging the Company Group’s business in any way; provided that
this restriction applies only (a) with respect to a customer who is or has been
a customer of the Company Group at any time within the immediately preceding
one-year period or whose business has been solicited on behalf of the Company
Group by any of its officers, employees or agents within said one-year period,
other than by form letter, blanket mailing or published advertisement, and (b)
if you have performed work for such customer during your relationship with the
Company Group, have been


11



--------------------------------------------------------------------------------





introduced to, or otherwise have contact with, such customer as a result of your
relationship with the Company Group, or have had access to Confidential
Information (as defined below) which would assist in the solicitation of such
customer. The foregoing restrictions shall not apply to general solicitation or
advertising, including through media and trade publications.


“Confidential Information” means any and all information of the Company Group,
whether or not in writing, that is not generally known by others with whom the
Company Group competes or does business, or with whom it plans to compete or do
business, and any and all information, which, if disclosed, would assist in
competition against the Company Group, including but not limited to (a) all
proprietary information of the Company Group, including but not limited to the
products and services, technical data, methods, processes, know-how,
developments, inventions, and formulae of the Company Group, (b) the
development, research, testing. marketing and financial activities and strategic
plans of the Company Group, (c) the manner in which the Company Group operates,
(d) the Company Group’s costs and sources of supply, (e) the identity and
special needs of the customers, prospective customers and subcontractors of the
Company Group, and (f) the people and organizations with whom the Company Group
has business relationships and the substance of those relationships. Without
limiting the generality of the foregoing, Confidential Information shall
specifically include: (i) any and all product testing methodologies, product
test results, research and development plans and initiatives, marketing
research, plans and analyses, strategic business plans and budgets and
technology grids; (ii) any and all vendor, supplier and purchase records,
including without limitation the identity of contacts at any vendor, any list of
vendors or suppliers, any lists of purchase transactions and/or prices paid; and
(iii) any and all customer lists and customer and sales records, including
without limitation the identity of contacts at purchasers, any list of
purchasers, and any list of sales transactions and/or prices charged by the
Company Group. Confidential Information also includes any information that the
Company Group may receive or has received from customers, subcontractors,
suppliers or others, with any understanding, express or implied, that the
information would not be disclosed. Notwithstanding the foregoing, Confidential
Information does not include information that (A) is known or becomes known to
the public in general (other than as a result of a breach by you), (B) is or has
been independently developed or conceived by you without use of the Company
Group’s Confidential Information or (C) is or has been made known or disclosed
to you by a third party without a breach of any obligation of confidentiality
such third party may have to the Company Group of which you are aware.
3.    Non-Solicitation of Employees and Independent Contractors. During the
Restricted Period, you will not, and will not assist anyone else to, (a) solicit
for hiring any employee of the Company Group, or (b) solicit any independent
contractor providing services to the Company Group to terminate or diminish in
any substantial respect his or her relationship with the Company Group. For
purposes of this Appendix I, an “employee” or “independent contractor” of the
Company


12



--------------------------------------------------------------------------------





means any person who is or was such at any time within the preceding six-month
period. The foregoing restrictions shall not apply to general solicitation or
advertising, including through media, trade publications and general job
postings.


4.    Non-Solicitation of Others. You agree that, during the Restricted Period,
you will not solicit, encourage, or induce, or cause to be solicited, encouraged
or induced, directly or indirectly, any franchisee, joint venture, supplier,
vendor or contractor who conducted business with the Company Group at any time
during the two-year period preceding the date of termination of your
relationship with the Company Group, to terminate or adversely modify any
business relationship with the Company Group, or not to proceed with, or enter
into, any business relationship with the Company Group, nor shall you otherwise
interfere with any business relationship between the Company and any such
franchisee, joint venture, supplier, vendor or contractor.


5.    Cooperation. You agree to reasonably cooperate with the Company Group in
any litigation without additional compensation; provided, however, reasonable
efforts will be made not to interfere with your personal and professional
pursuits.
6.    Intellectual Property.
(a)    In signing the Letter Agreement, you hereby assign and shall assign to
the Company all of your right, title and interest in and to all inventions,
discoveries, improvements, ideas, mask works, computer or other apparatus
programs and related documentation, and other works of authorship (hereinafter
each designated “Intellectual Property”), whether or not patentable,
copyrightable or subject to other forms of protection, made, created, developed,
written or conceived by you during the period of your prior employment with the
Company Group or at any time during the Post-Emergence Consulting Period,
whether during or outside of regular working hours, either solely or jointly
with another, in whole or in part, either: (i) in the course of such employment
or service, (ii) relating to the actual or anticipated business or research and
development of the Company Group, or (iii) with the use of time, material,
private or proprietary information or facilities of the Company Group.
(b)    You will, without charge to the Company, but at its expense, execute a
specific assignment of title to the Company and do anything else reasonably
necessary to enable the Company to secure a patent, copyright or other form of
protection for said Intellectual Property anywhere in the world.


13



--------------------------------------------------------------------------------





(c)    You acknowledge that the copyrights in Intellectual Property created
within the scope of your relationship with the Company Group belong to the
Company Group by operation of law.
(d)    You previously provided to the Company a list (the “Prior Invention
List”) describing all inventions, original works of authorship, developments,
improvements and trade secrets which you made prior to the date on which you
commenced your relationship with the Company Group and which belong to you and
are not assigned to the Company (collectively referred to as the “Prior
Inventions”); and if you did not provide a Prior Invention List, you represent
and warrant that there are no Prior Inventions.
(e)    Exception to Assignments. YOU UNDERSTAND THAT THE PROVISIONS OF THIS
APPENDIX I REQUIRING ASSIGNMENT OF INTELLECTUAL PROPERTY (AS DEFINED ABOVE) TO
THE COMPANY DO NOT APPLY TO ANY INTELLECTUAL PROPERTY THAT QUALIFIES FULLY UNDER
THE PROVISIONS OF CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED HERETO AS ANNEX
A). YOU WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY INVENTIONS THAT YOU
BELIEVE MEET THE CRITERIA IN CALIFORNIA LABOR CODE SECTION 2870 AND WHICH WERE
NOT OTHERWISE DISCLOSED ON THE PRIOR INVENTION LIST PREVIOUSLY DELIVERED TO THE
COMPANY TO PERMIT A DETERMINATION OF OWNERSHIP BY THE COMPANY. ANY SUCH
DISCLOSURE WILL BE RECEIVED IN CONFIDENCE.
7.    Non-Disparagement.
(a)    The Company Group will instruct its current and future executive officers
and directors and its advisors not to, whether in private or in public, directly
or indirectly, make any statements that in any way defame, disparage, or that
that could otherwise reasonably be expected to negatively impact you or your
reputation at any time. The foregoing shall not be violated by making otherwise
permissible statements in connection with the performance (and evaluation of
such performance) of the transition services or the Consulting Services, by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), nor by any
disclosure permitted pursuant to this Letter Agreement, including this Appendix
I.
(b)    At all times, but subject to the proviso set forth at clause (ii) hereof,
including after termination of the Consulting Services, regardless of the reason
for termination, you will not: (i) whether in private or in public, directly or
indirectly, make any statements that in any way defame, disparage, or that that
could otherwise reasonably be expected to negatively impact the Company


14



--------------------------------------------------------------------------------





Group or any of the Company Parties or the goodwill or reputation of the Company
Group or any of the Company Parties; (ii) without advance written consent by the
Company, the applicable member(s) of the Company Group or the applicable Company
Party/Parties, as applicable (such consent not to be unreasonably withheld)
publicly comment on or discuss the Company Group or any of the Company Parties
with any media source or outlet (whether negatively or otherwise); provided that
this clause (ii) shall apply only during the Restricted Period nor will you
publicize any material related to the Company Group or any of the Company
Parties; or (iii) use the name(s), logo(s), trademark(s), trade name(s), service
mark(s) or symbol(s) of the Company Group or any of the Company Parties, or
otherwise suggest or imply that you are affiliated with the Company Group or any
of the Company Parties, have been endorsed or recommended by, the Company Group
or any of the Company Parties, including, but not limited to, in any
(A) written, electronic, or oral marketing, promotional or advertising
communication, (B) brochure, newsletter, book, electronic database, blog, Tweet,
website, social media site or application or other similar method, or (C) other
publicly available format, in each case, without the Company Group’s explicit
prior written approval as to the specific wording and design of such
communication and the Company Group’s explicit prior written approval as to each
instance of such communication, which approvals may be granted or denied in the
Company’s sole discretion and without explanation. The Company Group may, at any
time upon written notice, rescind any previously granted approval. The foregoing
requirements shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings), nor by any disclosure permitted pursuant to this Letter
Agreement, including this Appendix I.
(c)    Nothing in this Letter Agreement, including this Appendix I, shall
prohibit or restrict you or any member of the Company Group from lawfully (i)
communicating or cooperating with, providing relevant information to, or
otherwise assisting in an investigation by any governmental or regulatory body
or official(s) regarding a possible violation of any law or any rule or
regulation; (ii) responding to any inquiry from such authority, including an
inquiry about the existence of this Letter Agreement or its underlying facts; or
(iii) testifying, participating, or otherwise assisting in an action or
proceeding relating to a possible violation of any such law, rule, or regulation
herein. Furthermore, nothing herein shall (A) prohibit you from collecting any
financial incentives from parties other than the Company Parties in connection
with any activities described in the foregoing clause; or (B) require
notification or prior approval by the Company Group of any reporting described
in the foregoing clause. Furthermore, notwithstanding the above or any other
provision of this Letter Agreement, including this Appendix I, the parties
acknowledge that the federal Defend Trade Secrets Act (“DTSA”) provides that an
individual shall not be held criminally or civilly liable for the disclosure of
a trade secret that is made (1) in confidence to a government official or to an
attorney and solely for the purpose of reporting or


15



--------------------------------------------------------------------------------





investigating a suspected violation of law; or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, the parties acknowledge that the DTSA provides that an
individual who files a retaliation lawsuit against an entity for reporting a
suspected violation of law may disclose a trade secret to his/her attorney and
use the trade secret information in court, but only if the individual (x) files
any document containing the trade secret under seal; and (y) does not disclose
the trade secret, except pursuant to court order.
8.    Enforcement.
(a)    The Company Group agrees that it will not seek to enforce any violation
of Sections 1, 2 or 4 of this Appendix I that primarily takes place in the State
of California, during any period of time when such enforcement is contrary to or
otherwise prohibited by California law or regulation.
(b)    The Company will consider in good faith your written request to approve
employment during Restricted Period that would otherwise conflict with your
obligations under Section 1 of this Appendix I and such approval will not be
unreasonably withheld. Such employment, whether approved under this section or
employment that does not conflict with your obligations under Section 1 of this
Appendix I, shall have no impact on your right to your Annual Consulting Fee and
Annual Consulting Completion Fee.
9.    Acknowledgement. In signing this Letter Agreement, including this Appendix
I, you have carefully read and considered all of the terms and conditions
herein, including the restraints imposed under this Appendix I. You agree that
these restraints are necessary for the reasonable and proper protection of the
Company Group, and that each and every one of the restraints is reasonable in
respect of subject matter, length of time and geographic area, and that these
restraints, individually or in the aggregate, will not prevent you from
obtaining other suitable engagement during the period in which you are bound by
the restraints. It is also agreed that each member of the Company Group is a
third party beneficiary and will have the right to enforce all of your
obligations to that affiliate under this Appendix I.
10.    Reformation. If it is determined by an arbitrator or court of competent
jurisdiction in any state that any restriction in this Appendix I is excessive
in duration or scope or is unreasonable or unenforceable under applicable law,
it is the intention of the parties that such restriction may be modified or
amended by the arbitrator or court to render it enforceable to the maximum
extent permitted by the laws of that state.
11.    Tolling. In the event of any violation of the provisions of this Appendix
I, you acknowledge and agree that the restrictions contained in this Appendix I
shall be extended by a period of time equal to the period of such violation, it
being the intention of the parties hereto that the running of the applicable
restriction shall be tolled during any period of such violation.


16



--------------------------------------------------------------------------------





12.    Survival of Provisions. The obligations contained in this Appendix I
shall survive the termination or expiration of the transition services, the
Consulting Services and your engagement with the Company Group and shall be
fully enforceable thereafter.
[Annex A follows.]


17



--------------------------------------------------------------------------------





Annex A
CALIFORNIA LABOR CODE SECTION 2870


INVENTION ON OWN TIME-EXEMPTION


“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or


(2)    Result from any work performed by the employee for the employer.


(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”














18

